 

Exhibit 10.28

 

FOUNDER REVENUE AGREEMENT

 

THIS FOUNDER REVENUE AGREEMENT (this “Agreement”) is entered into this 11th day
of October, 2017, by and among InVESTVIEW INC. a Nevada corporation (the
“Company”), and Chad Miller, Annette Raynor, Mario Romano, and Ryan Smith (each
a “Founder,” and together the “Founders”).

 

PREMISES

 

WHEREAS, each Founder was one of the founders of Wealth Generators LLC (“Wealth
Generators”), which was acquired by the Company; and

 

WHEREAS, the financial statements of Wealth Generators became the financial
statements of the Company upon the Company’s acquisition of Wealth Generators;
and

 

WHEREAS, at the time Wealth Generators was created the Founders had agreed that
as compensation for their efforts in founding Wealth Generators, they would each
receive three-quarters of one percent (0.75%) of the top-line revenue of Wealth
Generators on a monthly basis; and

 

WHEREAS, the Founders have forgone receiving that revenue until now in order to
build the Company’s business; and

 

WHEREAS, the Founders have now concluded that January 1, 2018, will be an
appropriate time to begin receiving that revenue;

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants herein
contained, the parties agree as follows:

 

ARTICLE I

REVENUE PAYMENT

 

As consideration for their efforts in founding Wealth Generators LLC, beginning
January 1, 2018, for the month ended December 31, 2017, each of the Founders
shall have the right to receive three-quarters of one percent (0.75%) of the
Company’s top-line revenue, which shall be calculated and paid on a monthly
basis. This right shall be permanent and irrevocable, is not connected in any
manner to the Founder’s employment with the Company, and shall be treated as a
portion of the Founder’s estate if it has not been assigned by the Founder prior
to the Founder’s death.

 

 

ARTICLE II

MISCELLANEOUS

 

2.1           Succession. This Agreement and the rights and obligations
hereunder shall be binding upon and inure to the benefit of the parties hereto
and their respective legal representatives, and shall also bind and inure to the
benefit of any successor of the Company by merger or consolidation or any
assignee of all or substantially all of its property.

 

2.2           Assignment. Each Founder’s rights under this Agreement shall be
fully transferrable by that Founder upon written notice to the Company.

 

 

 

 

2.3           Reimbursement of Expenses. In the event that it shall be necessary
or desirable for the Founder to retain legal counsel and/or incur other costs
and expenses in connection with the interpretation or enforcement of any and all
of the Founder’s rights under this Agreement, the Founder shall be entitled to
payment by the Company of reasonable attorneys’ fees, costs, and expenses
incurred by the Founder in connection with the interpretation or enforcement of
said rights. Payment shall be made to the Founder by the Company at the time
such attorneys’ fees, costs, and expenses are incurred by the Founder. If,
however, the Founder does not prevail in such enforcement action, the Founder
shall repay any such payments to the Company and shall reimburse the Company for
reasonable attorneys’ fees, costs and expenses incurred by the Company in
connection with such action. Further, the Founder shall reimburse the Company
for any attorneys’ fees and all other costs and expenses incurred by the Company
in any action brought by the Company relating to the enforcement of this
Agreement in which the Company is the prevailing party. Fees payable hereunder
shall be in addition to any other damages, fees, or amounts provided for herein.

 

2.4           Notices. Any notices or other communications required or permitted
under this Agreement shall be sufficiently given if personally delivered, if
sent by facsimile or telecopy transmission or other electronic communication
(confirmed by sending a copy thereof by United States mail), if sent by United
States mail, registered or certified, postage prepaid, or if sent by prepaid
overnight courier addressed as set forth on the signature page hereto or such
other addresses as shall be furnished in writing by any party in the manner for
giving notices hereunder, and any such notice or communication shall be deemed
to have been given as of the date so delivered or sent by facsimile or telecopy
transmission or other electronic communication, one day after the date so sent
by overnight courier, or three days after the date of deposit in the United
States mail.

 

2.5           Entire Agreement. This Agreement contains the entire Agreement
between the parties hereto with respect to the subject matter contained herein.
No change, addition, or amendment shall be made except by written agreement
signed by the parties hereto.

 

2.6           Waiver of Breach. The failure by any party to insist upon the
strict performance of any covenant, duty, agreement, or condition of this
Agreement or the failure to exercise any right or remedy consequent upon a
breach hereof shall not constitute a waiver of any such breach or of any
covenant, agreement, term, or condition and the waiver by either party hereto of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any subsequent breach by any party.

 

2.7           Multiple Counterparts. This Agreement may be executed in a number
of identical counterparts, each of which for all purposes is to be deemed an
original, and all of which constitute, collectively, one agreement. In making
proof of this Agreement, it shall not be necessary to produce or account for
more than one such counterpart.

 

2.8           Descriptive Headings. In the event of a conflict between titles to
articles and paragraphs and the text, the text shall control.

 

2.9           Governing Law. The laws of the state of Utah shall govern the
validity, construction, enforcement, and interpretation of this Agreement.

 

 - 2 - 

 

 

Signed and delivered as of the date first set forth above.

 

  COMPANY:       Address:     12 South 400 West     Salt Lake City, UT 84101    
  By: [tv476913_ex10-28img1.jpg]    Name: Ryan Smith   Title: CEO     Address:
FOUNDER:       5 Victorian Way [tv476913_ex10-28img2.jpg]  Colts Neck, NJ 07722
Annette Raynor       Address: FOUNDER:       287 N. Homestead Lane
[tv476913_ex10-28img3.jpg]  Fruit Heights, UT 84037 Chad Miller     Address:
FOUNDER:       32 McKinley Street [tv476913_ex10-28img4.jpg]  Long Branch, NJ
07740 Mario Romano     Address: FOUNDER:       1836 West Phillip St
[tv476913_ex10-28img1.jpg]  Kaysville, UT 84037 Ryan Smith

 

 - 3 - 

